Case 1:18-cv-02894-RCL Document 55 Filed 10/31/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

JOSEPH MICHAEL ARPAIO,
Plaintiff,
Vv. Civil No. 18-2894 (RCL)
JEFF ZUCKER, ef al.,
Defendants.
)
ORDER

In accordance with the accompanying Memorandum Opinion, the Court GRANTS
defendants’ motions [30, 34, 36] to dismiss pursuant to Rule 12(b)(6), dismissing this case with
prejudice. The Court further DENIES defendants’ motions [31, 35, 37] to dismiss pursuant to the
D.C. Anti-SLAPP Act. Finally, the Court DENIES all other pending motions [29, 32, 52] as moot.

Itis SO ORDERED.

Date: October ?! 2019 oe ok Dnt

Royce C. Lamberth
United States District Judge
Case 1:18-cv-02894-RCL Document 55 Filed 10/31/19 Page 2 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

JOSEPH MICHAEL ARPAIO,
Plaintiff,
Vv. ) Civil No. 18-2894 (RCL)
JEFF ZUCKER, et al.,
Defendants.
)
JUDGMENT

The Court enters judgment for the defendants, dismissing this case with prejudice.

Date: October 3! 2019 <ayete Zrtite

Royce C. Lamberth
United States District Judge
